DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating  obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claims 1-3, 11-13 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0252813 A1, hereinafter “Li”) in view of Kalliola et al. (US 2018/0109975 A1, hereinafter “Kalliola”).
	Regarding claims 1, 2, 11, 12, 21 and 22, Li teaches a method, comprising: receiving, from an access and mobility management function (AMF) network element, signaling plane data exchanged between terminal devices and a core network element (figs. 23, 24, ¶ [0208], the NWDA may subscribe to events at an AMF, ¶ [0222], Given these events and information from the AMF, the NWDA is able to track the work load statistics of an AMF including NAS signaling, PDU session through control plane and non-3GPP access signaling via N3IWF, ¶ [0387]); and determining, based on attribute information of the signaling plane data, a denial of service (DoS) attack (¶ [0223], If the NWDA detects conditions related to the number of failed connection attempts or connection attempts that result in an error, it may be indicative of a denial of service style attack and the NWDA may send a notification to a network administrator, or instruct the AMF to reject all new connections that fall into a certain category or from certain users, or only allow new connections if they fall into a certain category or come from certain users).
	Li does not explicitly teach determining, based on attribute information of the signaling plane data, whether the terminal device has initiated a denial of service (DoS) attack.
Kalliola teaches determining, based on attribute information of the signaling plane data, whether the terminal device has initiated an attack, wherein the attribute information comprises an amount of the signaling plane data or a length of the signaling plane data (¶ [0002], ¶ [0033], the core network 130 may also (or alternatively) comprise a traffic analysis module 136 configured to serve as a central module for a plurality of local traffic analysis modules 140, 142, to mitigate the signalling storms, thus improving the performance of the wireless communication system. ¶ [0048], The characteristics of the known anomalies may include timing-related characteristics of the known anomalies, packet sizes used by the known anomalies, source address(es) of the known anomalies, protocols used by the known anomalies, a traffic profile used by the known anomalies, ¶ [0055], the traffic analysis module may employ the following functions or parameters in the traffic monitoring: one or more data (volume) counters, number of connected UEs, counters for control plane events, and/or network timers. Enable detection of certain anomalies to which a certain UE is prone. The traffic analysis module may identify an application causing the traffic of a transferred message. Further, the analysis can be enhanced by identifying a user of the served UE and/or an organization of the user. The identification may be made based on transferred content type, UE identifier, subscriber identifier, prototype type etc. Typical identifiers may include International Mobile Equipment Identity (IMEI), International Mobile Subscriber Identity (IMSI), or Mobile Station International Subscriber Directory Number (MSISDN). ¶ [0057], ¶ [  [0028]).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to determine, based on attribute information of the signaling plane data, whether the terminal device has initiated a DoS attack in the system of Li to further improve performance of the communication system (¶ [0033] of Kalliola ).
 	Regarding claims 3, 13 and 23, Li in view of Kalliola teaches the method according to claim 2, wherein the attribute information comprises the amount of the signaling plane data, as set forth above.
 	Li does not explicitly teach determining that the terminal device has initiated a DoS attack in response to the amount of the signaling plane data being greater than or equal to a threshold.
	However, Kalliola teaches monitoring data volume counters and utilizing one or more threshold values to detect anomalies/signalling storm (¶ [0048], ¶ [0051], ¶ [0053], ¶ [0002]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to determine that the terminal device has initiated a DoS attack in response to the amount of the signaling plane data being greater than or equal to a threshold in the system of Li in view of Kalliola to utilized conventional techniques in the art.
7.	Claims 4, 14 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kalliola as applied to claim 1 above, and further in view of Jing et al. (US 2020/0412755 A1, hereinafter “Jing”).
	Regarding claims 4 and 14, Li in view of Kalliola teaches the method according to claim 2, wherein the attribute information comprises the length of the signaling plane data, as set forth above.
Li in view of Kalliola does not explicitly teach wherein the attribute information comprises the length of the signaling plane data, and determining, based on the attribute information of the signaling plane data, whether the terminal device has initiated a DoS attack comprises: in response to the length of the signaling plane data being greater than or equal to a preset length, determining that the terminal device has initiated a DoS attack.
However, it is well known in the art to determine that the terminal device has initiated a DoS attack in response to the length of the data being greater than or equal to a preset length, as evidenced by ¶ [0031] of Jing.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention,  to determine that the terminal device has initiated a DoS attack in response to the length of the data being greater than or equal to a preset length in the system of Li in view of Kalliola to improve industrial applicability.
8.	Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kalliola as applied to claim 1 above, and further in view of Baek et al. (US 2019/0028866 A1, hereinafter “Baek”)
Regarding claims 26-29 and 27, Li in view of Kalliola teaches the non-transitory computer readable storage medium according to claim 21,wherein the program further includes instructions for: sending a monitoring request message including the attribute information of the signaling plane data exchanged between the terminal devices and the core network element (Li: figs. 6, 17, 18, 22, ¶ [0011], the SCS/AS could obtain the network data analytics from NWDA via subscription/notification model or request/response model, ¶ [0208], the NWDA may subscribe to the events at an AMF, ¶ [209]-¶ [0221]. Kalliola: figs. 1, 3-6, ¶ [0048], ¶ [0051]).
 	Li in view of Kalliola wherein the monitoring request message configures a monitoring event of the core network element for the terminal device.
Baek teaches sending a monitoring request message configuring a monitoring event of the core network element for the terminal device, the monitoring request message further comprises: a monitoring duration and an identifier of the terminal device (¶ [0082], The monitoring request message may include at least one of external identifier(s) or MSISDN(s), a monitoring type, the maximum number of reports, a monitoring duration, a monitoring destination address, an external group ID. The external group ID indicating an ID of a group to which the UE belongs may be a value associated with an external ID for identifying the UE or an MSISDN which is a mobile communication number of the UE).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, send a monitoring request message, configuring a monitoring event of the core network element for the terminal device, including the attribute information of the signaling plane data exchanged between the terminal devices and the core network element, monitoring duration and an identifier of the terminal device in the system of Li in view of Kalliola to provide a customized mechanism for network monitoring/analysis. 


Allowable Subject Matter
9.	Claims 5, 15 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 5 and 15, prior art of record fails to teach or fairly suggest combination of limitations specified in the base claim and “wherein before determining, based on the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack, the method further comprises: obtaining location information of the terminal device; and wherein determining, based on the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack  comprises: determining, based on the location information and the attribute information of the signaling plane data, that the terminal device has initiated a DoS attack.”
Response to Arguments
10.	Applicant’s arguments with respect to claims 1, 11 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477